DETAILED ACTION
This Office Action is in response to the application 17/195,069 filed on 03/08/2021.
Claims 1-19 have been examined and are pending in this application.  
This application is a continuation of US Patent Application No. 15/397,245 filed on January 3, 2017, now allowed, which claims the benefit of US Provisional Patent Application No. 62/274,420 filed on January 4, 2016, and US Provisional Patent Application No. 62/274,798 filed on January 5, 2016. The 15/397,245 application is also a continuation-in-part (CIP) application of: 
a) US Patent Application No. 15/278,700 filed on September 28, 2016, now US Patent No. 10,915,628, which claims priority from US Provisional Patent Application No. 62/235,644 filed on October 1, 2015, and US Provisional Patent Application No. 62/235,641 filed on October 1, 2015; and 
b) US Patent Application No. 15/292,915 filed on October 13, 2016, now US Patent No. 10,223,534, which claims priority from US Provisional Patent Application No. 62/241,812 filed on October 15, 2015. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/08/2021 and 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 03/08/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 03/08/2021 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 03/08/2021 has been accepted.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,943,014 (application No. 15/397,245), which is a continuation-in-part of application No.: 15/278,700, now Patent No. 10,915,628, said application No. 15/397,245 (Pat. No. 10,943,014) is a continuation-in-part of application No. 15/292,915 (now Pat. No. 10,223,534). Although the claims at issue are not identical, they are not patentably distinct from each other because both patent application are directed to cybersecurity systems, and more particularly to profiling software containers and detecting malicious activity by software containers based on their respective profiles.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,586,042 (application No. 15/397,230). which is a continuation-in-part of application No. 15/278,700 (now Pat. No. 10,915,628) and a continuation-in-part of application No. 15/292,915 (now Pat. No.: 10,223,534). Although the claims at issue are not identical, they are not patentably distinct from each other because both patent application are directed to cybersecurity systems, and more particularly to profiling software containers and detecting malicious activity by software containers based on their respective profiles.
Allowable Subject Matter
Claims 1-19 would be allowed if applicant overcomes the above nonstatutory double patenting rejection by filing terminal disclaimer, and the TD is approved by the Office.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        08/31/2022